Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 5 is directed to “a Program for an information processing apparatus” which the understands to be a “software program”.  Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Further the office notes the only structure of any kind claimed is a button which does not perform the process claimed. 
The Office suggests the following remedy to address the claim:
An information processing apparatus connected to a device which includes a button that is able to be pressed in a predetermined movable range, the device detecting a push- in position of the button when the button is pressed, and the device being able to present a resistance force repelling a pressing force of the button, the information processing apparatus comprising:
a non-transitory computer-readable storage medium configured to store program instructions;
a control unit to execute program instructions, wherein the control unit:



Claim Rejections - 35 USC § 112
4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: determination means that determines control information indicating a magnitude of the resistance force to be presented and means that outputs the determined control information to the device and means that outputs the determined 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahoian et al., US Patent (6,184,868), hereinafter “Shahoian”

Regarding claim 1 Shahoian teaches an information processing apparatus connected to a device which has a button that is able to be pressed in a predetermined movable range, The single finger pad can operate like a button, but can provide proprtional control based on how far the button is pushed or pulled.  [Shahoian col 9 lines 43-46] the device detecting a push-in position of the button when the button is pressed, and the device being able to present a resistance force that repels a pressing force of the button, the gripper control 36 is contacted at the finger pads 78a and 78b by the thumb of a user contacting one pad 78 (such as pad 78a) and with a finger opposing the thumb (e.g., index or middle finger of the user) contacting the other pad 78 (such as pad 78b). The user may then move the two finger pads 78a and 78b jointly, each finger pad in its own degree of freedom, towards each other by pushing the finger pads 78 with those fingers contacting the pads. This motion, for example, can be used to cause the jaws of gripper 58 to close together, where each jaw corresponds to a particular finger pad. Preferably, the position of the jaws in its degree of freedom corresponds to the position of the associated pad in the pad's degree of freedom (i.e. position control). When the pads 78 are released by the user, the pads preferably move away from each other in the degree of freedom due to an internal spring force until they stop at the initial rest position. [Shahoian col 8 lines 45-61] a spring force can constantly bias the pads to a center position in each pad's degree of freedom [Shahoian col 9 lines 31-33] the information processing apparatus comprising: 
determination means that determines control information indicating a magnitude of the resistance force to be presented, the microprocessor 330 can process sensor signals to determine appropriate output actuator signals by following the instructions of a "force process" that may be stored in local memory 334 and includes calculation instructions, conditions, formulas, force magnitudes, or other data [Shahoian col 25 lines 8-12] the magnitude being related to the push-in position of the button, based on a determination criterion including at least one of the number of pressing actions, a past maximum push-in position, and duration of a pressing operation of the button of the device a spring force can constantly bias the pads to a center position in each pad's degree of freedom. The user can move the jaws by moving each pad against the spring force, where the amount of displacement of a pad away from the center position controls the magnitude of velocity of the corresponding jaw, and the direction of the pad away from the center position indicates the direction of motion of the jaw. [Shahoian col 9  lines 33-38] ; and 
means that outputs the determined control information to the device The computer 16, receiving this sensed force, can then command a corresponding force on the finger pads 78 in their degree of freedom to resist motion of the pads towards each other, thus simulating the feel of holding an object with the pads 78. The gripper sensor detects the position of the pads 78 and the computer 16 then can determine how much force to output based on the current position of the pads. [Shahoian col 9 lines 9-18]

Regarding claim 3 Shahoian teaches everything above see claim 1). In addition Shahoian teaches wherein the device has a vibrator that vibrates the device and causes the vibrator to vibrate in accordance with an instruction, and the information processing apparatus further includes means instructing the vibrator to vibrate, based on the push-in position of the button detected by the device. A coupling, such as a flexure, is coupled between the moveable portion and the fixed portion and allows the moveable portion to move relative to the fixed portion in a direction parallel to a portion of an outer surface of the moveable portion that is contacted by the user. An actuator is coupled to the flexure and outputs a force on the flexure to cause the moveable portion to move with respect to the fixed portion. Preferably, the actuator outputs an oscillating force to cause the moveable portion to vibrate. A preferred embodiment of the device includes a control manipulable by the user and positioned on the moveable portion such that the user feels the force on said moveable portion as tactile feedback when operating the control, and where the control is fixed in position with reference to the moveable portion. For example, the control can be the force feedback pincher mechanism of the present invention or a portion thereof, or can be a button, joystick, or other control. [Shahoian col 3 lines 35-52]

Regarding claim 4 Shahoian teaches a method for processing information using an information processing apparatus connected to a device which includes a button that is able to be pressed in a predetermined movable range, The single finger pad can operate like a button, but can provide proprtional control based on how far the button is pushed or pulled.  [Shahoian col 9 lines 43-46] the device detecting a push-in position of the button when the button is pressed, and the device being able to present a resistance force repelling a pressing force of the button, the gripper control 36 is contacted at the finger pads 78a and 78b by the thumb of a user contacting one pad 78 (such as pad 78a) and with a finger opposing the thumb (e.g., index or middle finger of the user) contacting the other pad 78 (such as pad 78b). The user may then move the two finger pads 78a and 78b jointly, each finger pad in its own degree of freedom, towards each other by pushing the finger pads 78 with those fingers contacting the pads. This motion, for example, can be used to cause the jaws of gripper 58 to close together, where each jaw corresponds to a particular finger pad. Preferably, the position of the jaws in its degree of freedom corresponds to the position of the associated pad in the pad's degree of freedom (i.e. position control). When the pads 78 are released by the user, the pads preferably move away from each other in the degree of freedom due to an internal spring force until they stop at the initial rest position. [Shahoian col 8 lines 45-61] a spring force can constantly bias the pads to a center position in each pad's degree of freedom [Shahoian col 9 lines 31-33] the method comprising:
determining by determination means, control information representing a magnitude of the resistance force to be presented, the microprocessor 330 can process sensor signals to determine appropriate output actuator signals by following the instructions of a "force process" that may be stored in local memory 334 and includes calculation instructions, conditions, formulas, force magnitudes, or other data [Shahoian col 25 lines 8-12] the magnitude being related to the push-in position of the button, based on a determination criterion including at least one of the number of pressing actions, a past maximum push-in position, and duration of a pressing operation for the button of the device The user can move the jaws by moving each pad against the spring force, where the amount of displacement of a pad away from the center position controls the magnitude of velocity of the corresponding jaw, and the direction of the pad away from the center position indicates the direction of motion of the jaw. [Shahoian col 9  lines 33-38]; and 
outputting by output means, determined control information to the device. The computer 16, receiving this sensed force, can then command a corresponding force on the finger pads 78 in their degree of freedom to resist motion of the pads towards each other, thus simulating the feel of holding an object with the pads 78. The gripper sensor detects the position of the pads 78 and the computer 16 then can determine how much force to output based on the current position of the pads. [Shahoian col 9 lines 9-18]
the microprocessor 330 can … by following the instructions of a "force process" that may be stored in local memory 334 and includes calculation instructions, conditions, formulas, force magnitudes, or other data [Shahoian col 25 lines 8-12] connected to a device which includes a button that is able to be pressed in a predetermined movable range, The single finger pad can operate like a button, but can provide proportional control based on how far the button is pushed or pulled.  [Shahoian col 9 lines 43-46] the device detecting a push- in position of the button when the button is pressed, and the device being able to present a resistance force repelling a pressing force of the button, the gripper control 36 is contacted at the finger pads 78a and 78b by the thumb of a user contacting one pad 78 (such as pad 78a) and with a finger opposing the thumb (e.g., index or middle finger of the user) contacting the other pad 78 (such as pad 78b). The user may then move the two finger pads 78a and 78b jointly, each finger pad in its own degree of freedom, towards each other by pushing the finger pads 78 with those fingers contacting the pads. This motion, for example, can be used to cause the jaws of gripper 58 to close together, where each jaw corresponds to a particular finger pad. Preferably, the position of the jaws in its degree of freedom corresponds to the position of the associated pad in the pad's degree of freedom (i.e. position control). When the pads 78 are released by the user, the pads preferably move away from each other in the degree of freedom due to an internal spring force until they stop at the initial rest position. [Shahoian col 8 lines 45-61] a spring force can constantly bias the pads to a center position in each pad's degree of freedom [Shahoian col 9 lines 31-33] the program comprising to: by determination means, determining control information representing a magnitude of the resistance force to be presented, the microprocessor 330 can process sensor signals to determine appropriate output actuator signals by following the instructions of a "force process" that may be stored in local memory 334 and includes calculation instructions, conditions, formulas, force magnitudes, or other data [Shahoian col 25 lines 8-12]  the magnitude being related to the push-in position of the button, based on a determination criterion including at least one of a number of pressing actions, a past maximum push-in position, and duration of a pressing operation of the button of the device The user can move the jaws by moving each pad against the spring force, where the amount of displacement of a pad away from the center position controls the magnitude of velocity of the corresponding jaw, and the direction of the pad away from the center position indicates the direction of motion of the jaw. [Shahoian col 9 lines 33-38]; and by means, outputting the determined control information to the device. The computer 16, receiving this sensed force, can then command a corresponding force on the finger pads 78 in their degree of freedom to resist motion of the pads towards each other, thus simulating the feel of holding an object with the pads 78. The gripper sensor detects the position of the pads 78 and the computer 16 then can determine how much force to output based on the current position of the pads. [Shahoian col 9 lines 9-18];



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahoian and Yasuji (WO2017159032A1), hereinafter “Yasuji”

Regarding claim 2 Shahoian teaches everything above see claim 1). In addition Shahoian teaches further comprising: means that accepts an operation on a virtual object arranged in a virtual space from a user, that the controller 22 can also be used in other applications besides telemanipulator devices. For example, a computer-generated environment, such as virtual reality environments or computer games, are also suitable for use with controller 22, where the controller can manipulate a virtual hand, tool, view, cursor, or other aspect of a graphical environment. [Shahoian col 7 lines 45-51] 
As the moving distance (a criterion) of the operating body in the pressing operation direction increases control for increasing the plus driving force is performed. [See Yasuji] and a control information candidate determined by the determination criterion are set for each of the virtual objects, and the determination means determines control information to be output to the device, Reaction force setting data corresponding to a plurality of types of virtual operated objects is stored in a memory provided in the control unit 15. Further, the display driver 14 is controlled by the control unit 15 [See Yasuji] based on the determination criterion and the control information candidate set for the virtual object to be operated. In the tactile reconstruction devices 1A and 1B, letting the operator feel the reaction force imitating holding various virtual operated objects by hand You can do. …, and an image of the virtual operated object is selected and displayed on the display device 13 shown in FIG. 1A or 1 B, and an image of the hand is also displayed. [See Yasuji]

Shahoian teaches haptic feedback control devices of the present invention include several embodiments. One embodiment includes a housing and a pair of moveable pincher members coupled to the housing. Each pincher member is contacted by a finger of the user when the device is operated and moveable in a degree of freedom approximately within a single plane. An actuator outputs force feedback on the pincher members and a sensor detects a position of the pincher members in the degrees of freedom. The device housing can include a fixed portion and a moveable 
Yasuji teaches a tactility reproduction device capable of imparting a simulated reaction force for the manipulation of a virtual object by fingers, and a control method therefor. An input device is provided with manipulation objects that protrude from a case. When a manipulation object is pressed by a thumb, a reaction force gradually increases in accordance with the pressing down of the manipulation object for an initial period (i). The reaction force acting on the finger increases for a period (ii), and reaches a maximum value at a peak time (iii). If the manipulation object is further strongly pressed by the finger, the manipulation object withdraws into the case at a peak time (v). At this time, there is a feeling in the finger of cutting a hard metal using a cutting tool.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Shahoian and Yasuji.  Yasuji improves Shahoian’s haptic control devices by establishing distances in which the finger manipulation of pressing is moving within a predetermined range in which to operate and how the device reacts to the pressing operation against a virtual object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ROBERT J MICHAUD/Examiner, Art Unit 2694